
	
		I
		112th CONGRESS
		1st Session
		H. R. 1233
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Boswell (for
			 himself, Mr. Butterfield,
			 Mr. Loebsack,
			 Mr. King of Iowa,
			 Mr. Latham, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Consolidated Farm and Rural Development Act
		  to suspend a limitation on the period for which certain borrowers are eligible
		  for guaranteed assistance.
	
	
		1.Suspension of limitation on
			 period for which borrowers are eligible for guaranteed assistanceSection 319(b) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1949(b)) is amended—
			(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
			(2)by adding at the
			 end the following:
				
					(3)SuspensionDuring the period beginning December 31,
				2010, and ending December 31, 2011, paragraph (1) shall have no force or
				effect.
					.
			
